DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
The amendment filed on 3/18/2021 is acknowledged. Claim 1 is amended, claim 6 is canceled. Claims 14-20 are newly added. Currently claims 1-5 and 7-20 are pending in the application.
Previous prior art rejection of claims 1-2, 4-5, 7-11 and 13 over Smith et al. (US 2012/0073650, Cite No. 6 of U.S. Patent Documents in IDS 7/9/2019) in view of Lee et al. (US 2010/0147378) is withdrawn in view of the above amendment.
Claims 1-5 and 7-20 are rejected under a new ground of rejection.
Claim Objections
Claim 16 is objected to because of the following informalities:  
Claim 16 recites “a etch stop” in line 2. It is suggested to be changed to “an etch stop”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As newly added, claim 20 depends on claim 16 and recites “removing the etch stop layer after performing the diffusion process”. Applicant has no support for the limitation in the originally filed disclosure. The claim language is not found anywhere in the originally filed disclosure. On the contrary to the claims, Applicant explicitly shows the resulting doped layers (120 and 170, fig. 3L) are substantially thicker than the original semiconductor (150), and have the thickness about the combination of the thicknesses of the original semiconductor (150), the first doping layer (162), the etch stop (111, see figs. 3J-3L). In other words, Applicant shows the etch stop layer (11) is not removed, and Applicant does not describe in a way to reasonably convey to one skilled in the art that the etch stop (111) is removed after performing the diffusion step), but contrarily convey to one skilled in the art that the etch stop (111) is maintained and become a part of the resulting doped layers.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-5, 7-11, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 2012/0073650) in view of Lee et al. (US 2010/0147378) and further in view of Wang et al. (US 2014/0335680).
Regarding claim 1, Smith et al.  discloses a method for manufacturing a solar cell comprising: 
forming a tunnel layer (204, [0025]) on a back surface of a semiconductor substrate (202, [0024], see fig. 2B,); 
forming an amorphous silicon layer (206, fig. 2C) on the tunnel layer (204, fig. 2C, [0026]);
crystallizing the amorphous silicon layer into a crystalline silicon layer (214, fig. 2E, [0028]);
performing a diffusion process to form a doped region (P-type doped region 216 or N-type doped region 218, fig. 2E) in the crystalline layer (214, fig. 2E, [0027-0028]);
forming conductive contacts coupled to doped regions in the polycrystalline layer (214), wherein the metal contacts are separated by isolation regions composed of dielectric material to complete the solar cell ([0029]).
Smith et al. does not explicitly show forming metal contacts separated by isolation regions composed of dielectric material by forming an insulating layer on the crystalline silicon layer and forming an electrode contacting the crystalline layer through an opening of the insulating layer.
Lee et al. teaches forming conductive contacts (161/162, fig. 1) coupled to doped regions (141, 142, fig. 1) in the polycrystalline layer (or substrate layer 100 made of polycrystalline, [0038]) by forming an insulating layer (150, fig. 1) on the crystalline silicon layer (141/142, fig. 1, [0048-0049]) and forming an electrode (or conductive contact 161 or 162) contacting with the crystalline silicon layer (141/142) through an opening of the insulating layer (150) so that the metal contacts (161, 162) are separated by the isolation regions composed of dielectric material (or the insulating layer 150) to complete the solar cell (see fig. 1, [0050-0054], [0079-0081], [0100-0107]). Lee et al. teaches the insulating layer would passivate (or protect) the crystalline silicon layer ([0050-0054] and [0079-0081] as Lee et al. describes the insulating layer is a 
It would have been obvious to one skilled in the art at the time the invention was made to have formed the metal contacts for the doped regions (216, 218) in the polycrystalline layer (214) of Smith et al. by forming an insulating layer on the crystalline layer and forming an electrode contacting with the crystalline silicon layer, or doped regions in crystalline silicon layer, through an opening of the insulating layer so that the metal contacts are separated by the isolation regions of the dielectric material (or insulating layer 150) as taught by Lee et al., because Smith et al. explicitly suggests forming metal contacts separated by the isolation regions composed of dielectric material, and Lee et al. teaches the insulating layer would protect the crystalline silicon layer and such formation of the metal contacts would reduce contact resistance between the electrode and the crystalline silicon layer, reduce the number of manufacturing processes, reduce manufacturing time and manufacturing costs, and result in simple fabrication process for the solar cell module.
Smith et al. teaches depositing the amorphous silicon layer at the temperature less than 575 degrees Celsius further including heating at a temperature of approximately 565 degrees Celsius before the crystallizing ([0026]).
Modified Smith et al. does not explicitly state the further included heating step at a temperature of approximately 565 degrees Celsius to be a dehydrogenation process before the crystallizing, nor do they teach before the crystallizing, performing a dehydrogenation process, wherein the dehydrogenation process is performed at a temperature of 300 to 600° C.
oC degrees Celsius or greater to remove hydrogen to avoid the hydrogen effects on adjacent layers, because an excess amount of hydrogen elements in the amorphous silicon layer may penetrate into the adjacent layers that would result in current leakage or other types of device failure, wherein the dehydrogenation step prior to (or before) crystallization of the amorphous silicon layers (see [0053]). 
It would have been obvious to one skilled in the art at the time of the invention was made to have performed a hydrogenation process before the crystallizing by heating the deposited amorphous silicon layer of Smith et al. to about 450oC degrees Celsius or greater as taught by Wang, because Smith et al. explicitly teaches further including a heating step and Wang teaches the further included heating step on the deposited amorphous silicon layer would remove hydrogen to avoid the hydrogen effects on adjacent layers that would result in current leakage or device failure. In addition, it would have been obvious to one skilled in the art to have performed the dehydrogenation step at a temperature at 565 degrees Celsius or 450oC-600oC, because Smith et al. explicitly teaches the further included heating step is performed at 565 degrees Celsius and selection of overlapping portion about 450oC-600oC from the range of about 450oC degrees Celsius or greater of Wang has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.

Regarding claim 2, modified Smith et al. discloses a method as in claim 1 above, wherein Smith et al. discloses the diffusion process and the crystallizing the amorphous silicon layer are performed simultaneously (see figs. 2D-E, [0027-0028]).



Regarding claim 5, modified Smith et al. discloses a method as in claim 1 above, wherein Smith et al. discloses the amorphous silicon layer is formed of a hydrogenated amorphous silicon (a-Si:H, or the amorphous silicon layer is formed in the atmosphere of silane – SiH4 – or hydrogenated silicon, [0026]).

Regarding claim 7, modified Smith et al. discloses a method as claim 1 above, wherein Smith et al. discloses the amorphous silicon layer has a thickness of 200 nm to 300 nm (see [0026]), which is right within the claimed range of 20 nm to 300 nm.

Regarding claim 8, modified Smith et al. discloses a method as in claim 1 above, wherein Smith et al. discloses the amorphous silicon layer is formed at a temperature of approximately 565 degrees Celsius and the temperature of the crystallization is of approximately 980 degrees Celsius (see [0028]). As such, Smith et al. teaches the amorphous silicon layer is formed at a temperature (e.g. 565 degrees Celsius) lower than a temperature (e.g. 980 degrees Celsius) of the crystallizing.

Regarding claim 9, modified Smith et al. discloses a method as in claim 1 above, wherein Smith et al. discloses forming (or depositing) the amorphous silicon layer at a temperature less than 575 degrees Celsius ([0026]). Smith et al. discloses an overlapping range. Modified Smith oC from the range of less than 575oC disclosed by Smith et al. because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.

Regarding claim 10, modified Smith et al. discloses a method as in claim 1 above, wherein Smith et al. the doped region (N-doped 218) is a back surface field region (e.g. having the same conductivity as the substrate 202, see [0024] an [0028]) and the doped region (P-doped 216) is one of an emitter region (or having opposite conductivity as the substrate 202, see [0024] and [0028]).

Regarding claim 11, modified Smith et al. discloses a method as in claim 1 above, wherein Smith et al. teaches doping the amorphous layer (206) with dopant (208) by introducing the dopants from a solid-state source ([0027]).
Modified Smith et al. in claim 1 above does explicitly show introducing the dopants from a solid-state source before the diffusion process (or the heating step to dope the amorphous silicon layer) by forming a first dopant layer containing impurities on the amorphous silicon layer.
However, Lee et al. shows and teaches introducing the dopants from a solid state-source before the diffusion process to formed doped regions (141 or 142) to be forming a first dopant layer (110 or 140, figs. 2A-2C) containing impurities on the silicon layer(see figs. 2A-2C and [0058-0067]).


Regarding claim 13, modified Smith et al. discloses a method as in claim 1 above, wherein Lee et al. discloses the forming the electrode comprises applying an electrode paste (or metal paste) to a surface of the doped region using a screen printing method, and sintering (or cure) the electrode paste ([0100]). 

Regarding claim 15, modified Smith et al. discloses a method as in claim 1 above, wherein Smith et al. teaches the method is carried out in a furnace (see fig. 3, [0017], [0019-0039]) without citing using laser for heating. Therefore, the diffusion process and the crystallizing the amorphous silicon layer, e.g. heating steps, are understood to be performed without a laser.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over modified Smith et al. (US 2012/0073650) as applied to claim 1 above, and further in view of Ji et al. (US 2012/0042945, Cite No. 5 of U.S. Patent Documents in IDS 7/9/2019).

Modified Smith et al. does not teach the crystalline (polycrystalline) silicon layer has crystallinity of 20% to 80%.
Ji et al. discloses the crystallinity of the emitter region or surface field region to be 10-90% ([0010-0019]) to provide stably contact area and the bonding strength ([0143-0154]).
It would have been obvious to one skilled in the art at the time the invention was made to modify the method of modified Smith et al. by having the crystallinity of the crystalline silicon layer to be 10-90% as taught by Ji et al., because Smith et al. explicitly teaches the crystalline silicon layer being polycrystalline silicon layer and Ji et al. teaches such crystallinity would provide stably contact area and bonding strength. In addition, it would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of  20% to 80% from the range of 10-90% disclosed by Ji et al., because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over modified Smith et al. (US 2012/00763650) as applied to claim 1 above, and further in view of Lee et al. (US 2012/0211063, herein after ‘063).
Regarding claim 12, modified Smith et al. discloses a method as in claim 1 above.
Modified Smith et al. does not disclose the tunnel layer is formed of intrinsic hydrogenated amorphous silicon (a-Si:H).

It would have been obvious to one skilled in the art at the time of the invention was made to modify the method of modified Smith et al. by forming the tunnel layer of intrinsic hydrogenated amorphous silicon (a-Si:H) as taught by ‘063, because such modification would involve nothing more than use of known material for its intended use in a known environment to accomplish entirely expected result. International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007). The Courts have held that the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07). 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over modified Smith et al. (US 2012/00763650) as applied to claim 1 above, and further in view of Camalleri et al. (US 2010/0154876). 
Regarding claim 14, modified Smith et al. discloses a method as in claim 1 above, wherein the dehydrogenation process is before the crystallizing step (see claim 1 above), and the step of forming conductive contacts is after the diffusion step to form the crystallized and doped regions (see claim 1 above). 
Smith et al. shows performing the diffusion process/step (2D) before the crystallizing process/step (2E).
Modified Smith et al. does not disclose the diffusion process and the crystallization the amorphous silicon layer are performed simultaneously such that  the diffusion process and the 
Camalleri et al. discloses dehydrogenation (or releasing hydrogen from deposited hydrogenated amorphous), diffusion and crystallization simultaneously take place during a heat treatment ([0059]), and employing common ovens or polychromatic or heat treatment for carrying out diffusion/activation and crystallization ([0061-0062]).
It would have been obvious to one skilled in the art at the time of the invention was made to modify the method of modified Smith et al. by performing/carrying out diffusion/activation and crystallization simultaneously as taught by Camalleri et al., because such modification would involve nothing more than a mere selection of an order of performing processing step as taught by the prior art. It has been held that a selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. See MPEP 2144.04 IV C. In such modification, the when the diffusion and crystallization are performed simultaneously, it will be performed between the performing the hydrogen process and the forming the insulating layer on the crystalline silicon layer, because the dehydrogenation process is before the crystallizing step and the step of forming conductive contacts is after the diffusion step to form the crystallized and doped regions.
Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over modified Smith et al. (US 2012/00763650) as applied to claim 1 above, and further in view of Swanson (US Patent 7,468,485)
Regarding claims 16-19, modified Smith et al. discloses a method as in the claim 1 above, wherein Smith et al. discloses introducing the dopants (e.g. 208) from a solid-state source ([0027]) on the amorphous silicon layer (206, see figs. 2C-). 

Swanson discloses of doping doped regions by introducing the dopants from solar-state source including forming a first dopant source (or p-type dopant source layer 104, figs. 2-13, col. 4 line 2), a second dopant source (or n-type dopant source 501, figs. 2-13, col. 4 line 55) with an etch stop layer (see silicon oxide 106, figs. 2-13, col. 4 line 15); wherein the forming the first dopant layer (104), the second dopant (501) and the etch stop layer (106) is before heating treatment step (see col. 3 line 11 through col. 5 line 50), the forming of the first dopant layer (104), the second dopant layer (501) and the etch stop layer (106) includes disposing part of the second dopant layer (501) between adjacent portions of the first dopant layer (104) and between adjacent portions of the etch stop layer (106, see figs. 7-9), and forming a diffusion a diffusion barrier (502 and  801) on an entire back surface of the second dopant (501) and the entire back surface of the second dopant layer (501) extending across the adjacent portions of the etch stop layer (106, see figs. 7-9).


Regarding claim 20, modified Smith et al. discloses a method as claim 16 above.
Modified Smith et al. does not explicitly state nor describe in texts that the etch stop layer is removed after performing the diffusion process.
However, Swanson shows the produced solar cell having only the doped polysilicon layer and with no etch stop layer (see fig. 1). In other words, the etch stop layer is removed after performing the diffusion process.
Therefore, it would have been obvious to one skilled in the art to modify the method of modified Smith et al. in claim 16 by removing the etch stop layer after performing the diffusion process to obtain the solar cell shown in fig. 1 as taught by Swanson.
Response to Arguments
Applicant's arguments filed 3/18/2021 have been fully considered but they are not persuasive. 
Applicant argues that Wang is directed to a method of manufacturing a thin film transistor, and Wang does not teach crystallizing silicon to form a polycrystalline silicon layer which can have a crystallinity of 20-80%, and Wang does not teach crystallization and diffusion.

In response to applicant's argument that Wang is related to thin film transistor, an nonanalogous art to solar cell, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, solar cell and thin film transistor are semiconductor devices. Both Smith and Wang disclose crystallizing an amorphous silicon layer to form a crystalline silicon, the same field of applicant’s endeavor. Wang discloses performing the dehydrogenation to eliminate damages in the semiconductor, which is reasonably pertinent to the particular problem with which applicant was concerned. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-TRUC TRINH whose telephone number is (571)272-6594.  The examiner can normally be reached on 9:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 5712721307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


THANH-TRUC TRINH
Primary Examiner
Art Unit 1726



/THANH TRUC TRINH/            Primary Examiner, Art Unit 1726